Title: Editorial Note: Unofficial Diplomacy on Indian Affairs
From: 
To: 


    Unofficial Diplomacy on Indian AffairsEditorial Note
    I have from my arrival in this country endeavoured to preserve peace, and to extend it to friends and neighbours… . You may communicate these sentiments, as occasion may require, and your discretion direct.
—Lord Dorchester to George Beckwith, 27 June 1790
            
              It will be fortunate for the American public if private Speculations in the lands, still claimed by the Aborigines, do not aggravate those differences, which policy, humanity, and justice concur to deprecate.
                —George Washington to Thomas Jefferson,  1 Apr. 1791
            
In the spring of 1791 the governments of Great Britain and the United States became suddenly aware that mounting hostilities between American frontiersmen and western Indians threatened to jeopardize larger interests, thus complicating still further the relations between the two countries. On the initial stage of his journey southward, Washington received the “truly alarming” news of the killing of supposedly friendly Indians in western Pennsylvania by a party of Virginians. He feared, as did Jefferson, that this would defeat peaceful  measures and expand the war. Close on the heels of this disturbing incident came reports of clashes between Americans and Canadians at Passamaquoddy and in northern New York. Washington was concerned enough to direct that any further developments of a serious nature be communicated to him with all possible dispatch.
Across the Atlantic, at the same time but for different reasons, Lord Grenville was equally anxious for news. The hostilities between the Americans and the Indians were of “so alarming a nature,” he wrote to Lord Dorchester, “as to make me very anxious for further Dispatches.” He instructed the Governor General to take every measure possible to promote conciliation. Such prodding was about the last thing that Dorchester needed. From the moment he returned to Canada as viceroy, the critical state of Indian affairs and the fear of an American assault on the British posts had been his paramount concern. The Indians, aggrieved because lands reserved to them by royal proclamation, by treaties, and by the Quebec Act of 1774 had been surrendered to the United States at the Treaty of Peace, were increasingly clamoring for protection against the westward-thronging Americans. Their sense of betrayal and their distrust of British compacts could not be easily assuaged by annual gifts, pensions, and supplies. Because mounting hostilities brought distress to the lucrative commerce in fur, influential traders were equally insistent upon gaining protection for their interests. Far from being able to meet these urgent appeals, Dorchester found himself in a virtually defenseless position. The strongest of the forts depended upon Indian auxiliaries—a dubious reliance at best—and all of them were so weakly garrisoned as to invite the kind of humiliation the British had experienced at Ticonderoga in 1775.
For several years Dorchester had been warning his government of the dangers inherent in a policy of inaction. If the ministry insisted upon retaining the posts, this would require greatly augmented expenditures for additional troops, military stores, and Indian supplies-the last including the guns, knives, and powder that were so essential for hunting but were also useful in war. If adequate defensive measures could not be taken, Dorchester advised that it would be better to destroy the forts than permit them to be seized by American troops. “The most injudicious of all,” he bluntly warned his government early in 1787, “is no resolution; remaining in an impotent state, and yet holding those places in defiance of powerful neighbors, who have set their hearts upon them; and who sooner or later will certainly assault them, if left in their present situation.” From the very beginning of hostilities Dorchester had done his best through orders to the commandants of the posts and to the Superintendent of Indian Affairs to avoid any active support of the Indians, and, if they were unable to  restrain them, to try to confine the hostilities to as narrow a scope as possible. In this prudent course he consistently received the approval of the British ministry.
But fears of aggression, also mingled with professions of peaceable and conciliatory dispositions, were expressed by officials of the American government. When frontier settlers and troops were slain by Indians bearing British knives, tomahawks, and muskets, it was not difficult for those in government or the people at large to believe that this was done with the connivance if not at the prompting of British officials. Such convictions came all the more easily because, as both the President and the Secretary of State knew from official experience, British commanders had utilized Indian marauders during the late war. The two nations were now at peace, but Washington had long suspected that Indian depredations on the frontiers were aided and abetted by British traders and commandants. Such suspicions seemed to be confirmed by the large amounts of arms and supplies delivered to the Indians from British posts just prior to Harmar’s expedition. No doubt suspicion would have hardened into conviction had it been known that Grenville, on his own initiative and much to Dorchester’s surprise, had almost doubled the requisitioned amount of Indian supplies because of the threat of war with Spain. By the spring of 1791, with various newspaper accounts inflaming the public mind in America and giving concern to the ministry in England, Washington had indeed become convinced that “the notoriety of this assistance has already been such as renders enquiry into particulars unnecessary.” Jefferson shared this view. While he privately disapproved of the administration’s military strategy, he and the President were fully in accord in believing that peace could be achieved only by the use of force.
With fears of aggression entertained on both sides of the boundary and in the absence of diplomatic relations, both governments moved simultaneously to employ unofficial channels of communication. It is indicative of his awareness of the dangers posed by border clashes that Jefferson himself proposed that Beckwith be used to keep Dorchester from misconceiving American determination to use force if necessary. In this instance as on previous occasions, however, unofficial diplomacy was capable of creating as well as preventing misunderstandings. One of the principal reasons for this lay in the fact that the American Cabinet was deeply divided. Another was that no one in the  government was more actively concerned about improving commercial and political relations with England than the Secretary of the Treasury. It is thus not surprising that Hamilton was the first to try to neutralize the threat to his policies arising from hostilities with the Indians.
I
In fact, Hamilton had foreseen the danger on the western frontier and had already taken steps to prevent misconceptions of American aims by the Canadian government. In 1790, unknown to the President and the Secretary of State, he had privately disclosed to George Beckwith the plans for the expedition against the Shawnee and Miami tribes even before Washington had authorized St. Clair to launch the attack. This of course nullified Jefferson’s emphatic advice to Washington not to lose the calculated element of surprise by revealing its object to Lord Dorchester in advance. Beckwith reported to Dorchester that Hamilton took this responsibility upon himself “to prevent any alarm at our posts.” Hamilton of course knew that Washington had instructed St. Clair to give the commanders of the posts timely though not prior notice of the purpose of the expedition, and he therefore took care to caution Beckwith not to speak of this secret information at the seat of government. Shortly afterwards, prompted by the same concerns, Hamilton assured Beckwith that “The Speeches or declarations of any person whatever in the Indian country … suggesting hostile ideas respecting the forts, are not authorized by this government.” On the contrary, he declared, Dorchester’s conduct toward the Indians was regarded by the administration as strong proof of his disposition to promote harmony and friendship. Reports at this time about the purchase of Indian captives and plunder by traders at Detroit prompted Hamilton to approach Beckwith once more. “I have conferred with Mr. Sargent,” he informed the agent, “… but on the whole there is no foundation for the idea that you support them in their hostility towards us; however, in the critical state of the two countries, if I may be permitted to say it, prudence would dictate the most pointed instructions to your officers at Detroit.” In giving these assurances Hamilton spoke as if for the administration, though nothing  in the words or actions of Washington and Jefferson suggests that they shared such sentiments or would have condoned their expression, least of all to an unaccredited British agent.
Early in 1791, with increasing evidence of Indian hostilities following Harmar’s defeat, Beckwith himself brought to Philadelphia one William Macomb, a Detroit trader, to give Hamilton an account of affairs in the western country in order to explain “any misconceptions, or errors arising from misinformation.” This interview was perhaps arranged as a result of the publication of the report by Harmar to the Secretary of War in which he stated that the “villanous traders would have been a principal object of attention” if the Miami village had not been abandoned before the attack—something the traders themselves had feared and complained about to Dorchester. With Beckwith acting as interrogator, Macomb testified that it was impossible the traders could have persuaded the Indians to begin or continue the war since this would be ruinous to their trade. In fact, he asserted, bankruptcies at Detroit would take place as a result of hostilities already begun. He also declared unequivocally that the traders had not purchased Indian plunder and that the government had given out no supplies to them prior to Harmar’s expedition, all of them agreeing that the Indians’ defeat of Harmar would only cause them to “become infinitely more troublesome” than before. In this interview Hamilton was quoted by Beckwith as saying that the conversation “had given a new light to many things in the western country” and that the argument of the traders’ self-interest in promoting peace was “a strong circumstance in opposition to the idea entertained by our military men.”
It is clear from this interrogation that Macomb was well-informed and that he shared the concern of leading fur traders about American military expeditions against the Indians. Hamilton asked some pointed questions, but Macomb responded with apparent candor and confidence. The interrogation was recorded verbatim and those present were precisely identified. In both respects this was so uncharacteristic of Beckwith’s normal manner of reporting as to suggest that Hamilton may have called in one of the departmental clerks to make a literal transcript of the questions and answers. This would have been a natural and prudent procedure, especially in view of the widespread public suspicions that fur traders and British officers had given support to the Indians. It would also seem appropriate for him to have placed this important testimony before the President and the Secretary of State, especially if he was convinced that it contradicted popular suspicions and also threw much new light on the western situation. Macomb’s intelligence was all the more significant because, being volunteered by Beckwith, it represented exactly the kind of conciliatory effort to avoid misunderstandings and miscalculations which Hamilton himself had been making.
Yet, so far as the record reveals, Hamilton did not report to Washington or Jefferson either the nature of Macomb’s testimony or the fact that the interview had taken place. He may have deemed it imprudent to make such a report because his attempt of the preceding summer to persuade them that Beckwith had brought proposals of an alliance had failed to convince either Washington  or Jefferson, though apparently neither had suspected his deceptive role in that incident. Also, being well aware that both the President and the Secretary of State shared the belief of military officers and the public at large that British officials and traders were actively supporting the Indians with arms and supplies, he was scarcely in a position to bring forward a witness whose testimony, however valid, could be immediately discounted as originating in self-interest a point that he had himself made in questioning Macomb. But the conclusive reason for believing that Hamilton did not report the meeting is to be found in the consequences of an extraordinary move that he made then or at some other interview in January while Beckwith was in Philadelphia.
II
Early in 1791 Hamilton appealed to Lord Dorchester, through the British agent, to use his good offices in bringing the Indian hostilities to a close. This was a secret and unauthorized overture and it was of course unknown to the President and the Secretary of State. Because of its significance as coming from the Secretary of the Treasury and because it coincided so fully with the desires of both Dorchester and Grenville, Beckwith must have followed his usual practice of recording this conversation with the man who was his chief source of information within the administration. Since Hamilton’s appeal was to Dorchester, Beckwith did not send a transcript of the interview to Grenville or even inform him of it. His letters to Dorchester transmitting this important news, together with the record of the interview with Macomb, evidently have not survived.
Yet there can be no doubt either as to the fact or the nature of Hamilton’s appeal. The Governor General himself, obviously gratified, went so far as to describe it as a “request of interference with the Western Indians.” Dorchester’s actions show that while he regarded it as an urgent appeal from an influential member of the Cabinet, he was aware that the request could in no sense be considered as a formal and official act by the American government. Hence, eager as he was to lend encouragement, Dorchester caused his carefully phrased response to be sent to Beckwith over the name of his aide, Henry Motz. There were in fact two responses, both written on 10 February 1791. It is significant that the first of these, more formal than the second, dealt exclusively with the appeal for intermediation, as if Dorchester intended it to be laid before the Secretary of the Treasury or the President himself.
As the first response made clear, Hamilton had told Beckwith that Dorchester’s “exertion of his influence with the Western Indians to bring about a general tranquillity, would be considered in the United States as a friendly act, and that there was a disposition to give those Indians security in their lands, and to take every fair method of making them quiet and easy.” In restating and replying to this appeal, Dorchester lamented the hostilities and wished “it to be fully understood, that the being instrumental in putting an end to these calamities would give him great satisfaction.” He was obliged to point out that the means of effecting an accommodation did not depend upon himself. But, being anxious to make his good offices available, he left the door open by saying  that Beckwith—that is, by implication, Hamilton and the administration for which he had presumed to speak—could easily perceive that he could take no step as intermediary “without being authorized by one or the other of the contending parties, nor without being specifically informed of their designs, claims, and pretentions.” Stripped of its circumlocution, what this meant was that if Dorchester were given official authorization and a statement of grievances by both parties, he was prepared to act. The next move would have to be made by Hamilton, who had initiated the unofficial communications.
Dorchester’s hope that this would lead to more authoritative action is revealed in his second and simultaneous response to Beckwith, which obviously was not meant to be shown to Hamilton though some of its contents were intended for him. In this letter Beckwith was directed to communicate directly to Grenville any matters of interest, “particularly if [Dorchester’s] answer to the application for his interference with the Indians should lead to any further steps of consequence in that business.” In this response Dorchester also sought to alleviate Hamilton’s concern about the ministry’s reported coolness toward Gouverneur Morris. In addition he gave emphatic support to Macomb’s testimony denying that presents and arms had been supplied to the Indians at the time of Harmar’s expedition. He pointed out that the general spirit and language of the Americans had “operated ever since the peace against a connexion between the two countries,” but he also recognized that many distinguished characters in the eastern states had “seen through the clouds that have been raised with so much industry to mislead the people.” Such a tribute to the policies pursued by Hamilton and others of his persuasion shows how clearly Dorchester grasped the implications of Hamilton’s overture. Speaking to each other through a confidential intermediary, he and the Secretary of the Treasury were equally concerned lest the greater interests of the two countries be jeopardized by hostilities with a few tribes of Indians.
Although Dorchester had said in the indirect reply to Hamilton that he could not act until authorized by one or the other of the contending parties, he had no need to resort to circumlocution in seeking such authorization from the Indian tribes. Writing to Sir John Johnson on the same day, he revealed in explicit terms his desire to be fully prepared in case the United States should make an official request that he act as mediator: I have often expressed my concern at the hostilities between the United States and the Western Indians, and that I should feel great satisfaction in being instrumental in putting an end to these calamities.—I do not know how far this may be in my power; but, wishing to be fully prepared, in case the opportunity should offer, you will be pleased to take such means, as you may think effectual, to learn, with certainty and dispatch, the nature and extent of the specific terms, on which the confederated Indian nations may be disposed to establish a general tranquillity and friendship with the United States, together with the grounds of equity, justice, and policy, on which they may think it expedient, and incumbent on them to insist for their honor  and interest.—As the Indians themselves are the best judges of the extent of their own confidence, they should be made clearly to understand that there is not the smallest desire to obtain any knowledge of their views and designs, but what they themselves of their own free choice may think proper to communicate. Both this direct instruction to the Superintendent of Indian Affairs and the veiled language of the message to Hamilton testified to Dorchester’s eagerness to seek an accommodation. So, too, did his promptness in forwarding to Grenville copies of his two letters to Beckwith and his directive to Johnson. The extraordinary speed with which news of Hamilton’s overture came to Dorchester and was acted upon by him is another indication of the importance that both he and Beckwith attached to it. Beckwith’s three letters had taken less than ten days to get from Philadelphia to Quebec in deep winter, a feat that must have required an express riding under urgent orders. This remarkable accomplishment was perhaps equalled on the return of the messenger. If so, Beckwith must have received the responses to Hamilton’s appeal about the time that Congress adjourned on the fourth of March.
In view of this speedy exchange, especially since it resulted in such encouragement from Dorchester, it is not likely that Beckwith lost any time in revealing the good news to Hamilton. Precisely when he did so is not known, but the two men certainly met and discussed Dorchester’s response some time before Washington departed on his journey southward in mid-March. The timing could scarcely have been less propitious for Hamilton. If there had ever been any possibility that the President and the Secretary of State would support Hamilton’s appeal to Dorchester, that possibility had wholly disappeared with Washington’s messages to Congress in mid-February disclosing, in very blunt language, the failure of the mission of Gouverneur Morris. This unexpected move, together with the real possibility that Madison’s navigation bill retaliating against Great Britain would be adopted at the next session, threw Hamilton and his supporters upon the defensive and made it prudent for him to be very circumspect in his efforts to counteract policies he so consistently opposed. A month earlier Dorchester’s encouraging response to his appeal would have been welcome. Now it was an embarrassment for the Secretary of the Treasury who had invited it. Nevertheless, undaunted as always, Hamilton made a characteristic reply when Beckwith disclosed the first and more formal of Dorchester’s two replies.
“If the United States were at war with a great or respectable nation,” he declared, “a foreign mediation under certain circumstances might be desirable.” Even so, while an application for this purpose would be official, it would be made “to the administration at home” and not to any of its officers abroad. But, Hamilton asserted, this was not a war between sovereign states. It was one being waged by the United States against “certain vagrant tribes who cannot  be considered to be on the footing in which such a system as this would place them, however it may be our interest and policy to close hostilities, which are attended with trouble and expence, and which indeed may be excited by our frontier people, from interested Motives: as an Indian war leads to the spending money in their country as well as to the gratification of their individual resentments.” Hamilton presumably did not mention the interest army contractors and land speculators also had in the continuance of the war, but the essential point could not be escaped by pointing elsewhere. Dorchester had believed, with reason, that he was responding to a specific “request for interference.” To this Hamilton could only say to Beckwith that “the thing in its existing shape is inadmissible, and I could not submit such a paper to the President’s consideration.” The significant phrase “such a paper” could only mean that Dorchester had intended his carefully phrased response to be shown to Hamilton and by him to the President. But this presented an insuperable obstacle. For if Washington had seen Dorchester’s communication, he would have known at once that his Secretary of the Treasury had initiated the unauthorized appeal for intermediation. Under the circumstances, it was not possible for Hamilton to transmit the information in a garbled and misleading version as he had done with another message from Dorchester the preceding summer. In that case, the Governor General had initiated the exchange and his message could easily be manipulated. In this, not even the most adroit subterfuge could conceal the fact that Dorchester’s communication was a response to an overture.
But Hamilton was not one to be intimidated by obstacles. “In suggesting the measure of an interference or rather of a pacific recommendation on the part of Lord Dorchester,” he informed Beckwith, “I acted altogether as an individual, and my judgment led me to this from the sense of the thing, and from my conceiving the fomenting such a war could never be any object for such a government as yours. On the contrary I have concluded from those explanations which I have received by your means … that your trading interests would be advanced, by the re-establishment of peace.” This conveyed nothing not already known, for Dorchester had never assumed that Hamilton’s appeal was an act of the government. But despite his acknowledged inability to lay “such a paper” before the President, Hamilton boldly renewed his effort, again professing to speak as a private individual. “We shall take occasion in the course of the summer to mark a pacific disposition to the Indians in general and to those hostile tribes in particular,” he assured Beckwith. “We shall suggest to them the idea of a meeting to discuss the objects of difference, and if Lord Dorchester would suggest that a friendly accomodation and settlement would be a pleasing circumstance to your Government, it might have a tendency to promote it: in all this, I do not speak ministerially to you, although I am sure the thing is so, and that it would not only advance this object but tend to forward the establishment of those greater national points which I have frequently touched upon in our different conversations.”
In plainer terms, Hamilton at once denied speaking officially and gave assurance that his renewed request for Dorchester to bring his influence to bear for peace represented the official views of the United States government. Even with his initial overture turning out to be embarrassingly effective, he could  not refrain from repeating it, asking only that Dorchester initiate the suggestion and thus remove the obstacle while screening his own actions from the President. Such was the measure of Hamilton’s unremitting efforts to protect those greater national points which lay at the heart of his policy.
III
In London, almost at the moment Hamilton was renewing his appeal to Dorchester, Lord Grenville was also expressing alarm about the threats to larger national interests being posed by the American war against the Wabash and Miami tribes. In urging the Governor General to make every effort possible to promote conciliation, he declared that “no termination of this business could be so desireable as an adjustment of the points in dispute, between the United States and the Indians, under the good offices of this Country.” This was not only desirable in itself, but such an intermediation “would probably at the same time afford an opening for settling in some manner satisfactory to both Parties the difficulties which have occurred to prevent the execution of that part of the Treaty of Peace … which relates to the cession of the Forts.” Even as Grenville considered this hopeful possibility, another instrument in the indirect channels of communication inspired by Hamilton and his supporters gave him an unexpected opportunity to communicate his concern directly to the friends of the British interest in America.
William Stephens Smith, chosen to communicate privately to the British ministry the anxieties aroused by the failure of Gouverneur Morris’ mission and the hopes for some evidence of a friendly disposition in commercial matters, had arrived in London early in 1791. For weeks he had sought an interview with someone in the ministry to whom he could communicate the concern that Hamilton and others had long been expressing to Beckwith. Even though he had the backing of influential associates of Robert Morris, he had not succeeded in this effort until, early in April, he was granted a one-hour appointment with Grenville, who was about to become Secretary for Foreign Affairs. No record of this interview exists except that given by Smith himself in a long and unintentionally revealing report to the President—one that he had shown first of all to Hamilton and others. While Grenville presumably granted the appointment primarily because of the importunations of Henry Dundas and others, he was also undoubtedly influenced by his desire to say something to the young American about the dangers arising from hostilities between the United States and the western Indians. He courteously received Smith’s prepared statement—a remarkably blunt document warning that France was strengthening “her party in America by acts of kindness and attention to the United States,” while England was threatening “much injury to the British interest in America” by her uniform though perhaps unintentional neglect—and then raised some questions of his own about American policy toward the Indians.
According to Smith, Grenville spoke officially as minister when he declared that the question of the military posts would necessarily have to be faced, not only because of the importance of the fur trade and its connection with the  commercial and manufacturing interests of the nation, but also because of the government’s obligation to secure the frontiers and protect the natives. Grenville spoke candidly about American policy toward the Indians and its effect on British interests. He stated that he was very sorry to see the United States … carrying on vigorous hostile measures against them, that in consequence of it the British trade had been very materially affected the two Last seasons and would be totally destroyed unless some measures were taken to accommodate the differences, and that he had noticed some observations in a late American Paper tending to impress the public mind with opinions that England countenanced the depredations of the savages on the frontier. Grenville emphatically denied that the ministry had given such countenance. He then declared it to be his duty to convey the impression “that England could not with perfect indifference, see a tribe of Indians extirpated, from whom they received such advantages, without endeavouring in some degree to shelter them, but he flattered himself with the expectation that America would not proceed to too great extremities on this subject.”
This could be taken as an expression of confidence or as a thinly veiled warning, but it caused Smith to bristle. However, he restrained himself sufficiently to convince the minister-so he reported to Washington—that, on unresolved questions arising from the Treaty of Peace, the United States would not be reluctant to enter into any investigation of matters “properly presented by a minister, always having in view the perfect fulfilment of the treaty, in such a manner, as not to bear hard upon either of the contracting parties, or to wound the feelings of either in the explanation” of its articles. Having voiced this noncommittal opinion, Smith then presumed to show Grenville where the true interests of England lay. He was certain that the minister sent to negotiate with the United States would soon be convinced that the fur trade of England would be benefited rather than otherwise if British troops were withdrawn within their own proper limits. Indeed, if this were done, the rapidly increasing settlements on the American side of the boundary would be an advantage to English commercial and manufacturing interests. As for the security of the frontiers, such a removal was “absolutely invited” because then “the troops and inhabitants of the United States together with the intermediate lakes would form an insurmountable barrier between the … belligerent Savages and the British inhabitants both of upper and lower Canada.” This audacious suggestion conveniently overlooked the need expressed by Grenville for governmental protection to the Indians, but Smith was not daunted by the realities a responsible minister would have to take into consideration. He went so far as to suggest that such a withdrawal of the troops might possibly be a point on which “America would not object to enter into a defensive treaty with England so far as it would relate to mutual security against the savages on the frontiers of their respective territories.” This conjecture, which perhaps had its origin in the hope entertained by Hamilton and others for treaty connections going beyond mere commercial arrangements, also overlooked existing political realities in Smith’s native land.
So, too, did his expression of confidence that his countrymen would accept Grenville’s assurance that the ministry “totally discountenanced the Idea of at present aiding and abetting those Savages in the depredations they had made and were still making on some defenceless parts of the American frontier.” As  for Grenville’s concern over newspaper comments to the contrary, Smith thought it understandable that a printer might feel justified in making such observations “when in the packs and Haversacks of Indians slain in battle were found British provisions, it was impossible to ascertain, whether it was procured from the British Garrisons in way of Barter for furs or other articles of Indian traffic or whether it was supplyed for the purpose of enabling them to carry on the expedition.” Smith nevertheless expressed the belief that “those at the head of the Government of America entertained too favourable an opinion of the Characters of the present administration of England to suspect them of being capable of countenancing such inhuman and barbarous incursions.” Departing still further from reality, Smith was confident Grenville “would not suspect any gentlemen in the administration of the Government of America could for a moment believe that the ministers of England could be capable of such measures.” The President and the Secretary of State must have read this inaccurate expression of their views less with surprise than with a better understanding of what the young diplomat had unwittingly revealed about himself and those whom he represented.
In reporting to Washington, Smith was careful to emphasize that he had spoken as an individual and that the views he had expressed to Grenville could in no sense be regarded as a commitment of the United States. This was assuredly true. But in justifying American policy toward the Indians, he employed language as if on behalf of the nation: … I felt no diffidence in asserting that the Conduct of the United States towards the Savages on their frontiers was more strongly marked with Justice and benevolence than that of any power who had ever yet come in contact with them … that America was willing at any period to make peace with them upon those express principles, which had produced tranquility to every other nation and of which she might rather boast than be ashamed. And that she felt herself perfectly competent not only to chastise, but even if necessary to extirpate, still she would blush at exercising that power unless authorized by necessity and preceded by every conciliatory proposal that Justice could warrant or the Circumstances of the case admit of. That the war was by no means sought on our part, but being forced into it for the security of our settlements and protection of our frontiers, and in every stage of its progress continuing to hold in one hand mild and honourable terms of peace, while the other grasped the necessary weapons of war, it would be rather probable that we should pursue the war, with vigour, untill peace the only object of it, was obtained, rather than check those exertions under any apprehension that England would side with the Savages in such a cause ‥‥ but even if [the ministry] should take the side hinted at, America could only act one uniform part Viz. being satisfyed of the Justness of her Cause and the integrity of her intentions she doubtless would pursue her measures with firmness and leave the event. On its face, this expression of a determination to prosecute the war regardless of what Great Britain might do seemed closer to the views of Jefferson than to those of Hamilton. But coupled as it was with Smith’s hope that the American position as the victim of aggression would be better understood if “Ministers  would but give themselves the trouble of Examining the question,” it accorded with the appeals that Hamilton and others had been making indirectly through Beckwith for more than a year. Presuming to express his conception of the views of the administration and indeed of the American people, Smith had actually spoken in behalf of those whom the ministry regarded as friends of “the British interest in America.”
Thus when the unofficial envoy arrived in New York in June, he did not tarry but “went immediately to communicate the particulars to the Secretary of the Treasury” and then—in a long, inaccurate, and unintentionally revealing statement—to the President. George Beckwith did not see Smith as he passed through the city, but the general scope of the interview with Grenville was communicated to him “by a Member of the Senate, whose dispositions are in favor of an English interest.” Beckwith was gratified with this information because it accorded so well with assurances of the friendly disposition of the ministry that he had given some individuals on his recent trip to New England. On his return to Philadelphia on June 15, Beckwith found that Hamilton thought Grenville’s comments generally “pleasing and promising,” especially because of the ministry’s reported determination to discuss the commercial concerns of the two countries and to establish formal diplomatic relations. To this Hamilton made a single exception. “One part only of this conversation was of a nature to excite some regret, or rather of doubt on our part,” he declared. This fly in the ointment was Grenville’s comment about American policy toward the Indians. Hamilton observed that this comment could be taken either as a mere expression of desire that the hostilities be brought to an end because of the injuries done to British trade, or as a warning that the British government might be forced by its obligations to intervene on the side of the Indians.
The latter interpretation Hamilton found ominous and disturbing. He declared to Beckwith that it was to the interest of the United States to make peace whenever this could be done on proper terms, but that, under existing circumstances, there was no alternative but to prosecute the war because the very safety of the nation required it. “I should feel extremely concerned,” Hamilton told Beckwith, “if a fair prospect of a happy settlement of the affairs of the Two Countries, should be prevented by a consideration of this comparitively trivial nature.” This was what Smith reportedly had said to Grenville, but without the force born of Hamilton’s deep and abiding concern lest his policies be jeopardized. That concern could scarcely have been alleviated when, a month later, the President—employing the words of the Secretary of State—informed Smith that his communication corresponded very exactly with what had been learned of British intentions as a result of the mission of Gouverneur Morris. Both the indirect appeal to Dorchester through Beckwith and that to Grenville through Smith had ended in failure.

IV
While these surreptitious communications were in progress, Washington unintentionally complicated matters still further for Hamilton by authorizing the use of Beckwith to convey a very different kind of message. This quite unexpected move originated in a suggestion made by Jefferson, who, in informing the President of disturbing clashes between Canadians and Americans on the northeastern boundary, urged a policy of restraint but, if necessary, a resort to force. “If the idea meets your approbation,” he wrote Washington, “it may prevent a misconstruction by the British, of what may happen, should I have this idea suggested in a proper manner to Colo. Beckwith.” He did not explain what he meant by a proper manner. But in view of his scruples against discussing public matters with Beckwith, he obviously intended any communication to be indirect, unofficial, and yet sufficiently authoritative to convince the British agent that it reflected the government’s position. Washington agreed that this might be “the safest mode of compelling propositions to an amicable settlement.”
But as he reflected further upon the matter, border incidents in the East must have appeared far less exigent than those arising from the Indian war in the West. On that extended field the danger of miscalculation seemed to increase daily. Washington’s suspicion that the British were aiding the hostile tribes had long since become conviction, providing further proof of the ease with which either government could misconstrue the intent of the other in the absence of diplomatic relations. Thus, three days after approving Jefferson’s suggestion, Washington proposed that a far bolder, even peremptory, message be sent to Quebec. Assuming British aid to the western Indians to be so notorious as to make inquiry needless, he thought the national interest demanded that Dorchester be required to put a stop to such unwarranted interference in American affairs. Indeed, he went so far as to authorize Jefferson to convey this message directly—that is, officially as Secretary of State—or through Beckwith, whom he thought “peculiarly designated to be the channel of an indirect intimation.” But, having begun his letter on the dubious assumption that Jefferson would concur in thinking the national interest compelled such a blunt approach, Washington concluded by authorizing him to act or not as he judged best.
Since these instructions were directed solely to the Secretary of State and expressly authorized him to make the decision, Jefferson was not required to seek the advice of other members of the Cabinet. Nevertheless, he did so, perhaps because soon thereafter he received the President’s circular directing the heads of departments to consult on any serious and important matters that might arise during his absence. In accordance with Washington’s directions, Jefferson immediately sent a copy of his letter to the Vice-President. Hamilton  assumed that he had done so and on Saturday the 9th of April informed Adams he had just received a letter from William Short which he wished to submit to the Vice-President and the heads of departments in accordance with the President’s instructions. He asked Adams to name a time and place for the meeting as early as convenient. This had the effect, perhaps unintended, of making the Vice-President the surrogate of the President in convening the Cabinet. But no one understood better than John Adams that the constitutional function of the Vice-President was confined to the legislative branch and that, in the American system, the Secretary of State was deemed to rank first among the heads of departments. His response to Hamilton that afternoon explained that he and Jefferson had “accidentally” met before he had had an opportunity to reply and that they had “agreed to propose a meeting at [Jefferson’s] House at two o’clock on Monday the 11th,” if this should be agreeable to Hamilton and Knox. Protocol was thus accommodated, but in fact the meeting had been initiated by Hamilton. In informing Washington of Hamilton’s desire for a consultation, Jefferson said that he would seek his colleagues’ advice on the proposed communication to Beckwith about supplies to the Indians.
What transpired in the Cabinet discussion on the 11th can only be deduced from incomplete and unsatisfactory evidence. Hamilton’s official letters to Washington of the 10th and 14th announced only the question he proposed to lay before the Cabinet, the reasons for it, and the decision that had been reached. Jefferson’s account, set down a week after the event, left much unrecorded. This was in part because Hamilton and Knox had withheld essential information and in part because Jefferson himself deemed it best not to disclose to Washington all that he knew. His account of the discussion concerning the proposed message to Beckwith omitted a significant fact which, if revealed, would surely have called for an explanation involving his colleagues, thereby perhaps leading to further disharmony in the Cabinet. Full disclosure would also have limited his own choice of alternatives.

The first topic discussed by the Cabinet concerned the letter which Hamilton had just received from William Short and which, in order to have “certain measures … taken upon it,” had been his declared reason for initiating the meeting. That letter announced the successful negotiation of a loan for 2.5 million guilders, the agreement of the Amsterdam bankers to accept a reduction in their commission, the very favorable position of American credit, and the possibility held forth by the financiers that, if war did not break out, the United States might be able in little more than a year to borrow from 9 to 12 million guilders, provided each loan should amount to 3 million guilders and be followed by the next whenever a favorable moment occurred. On the day before the Cabinet met, Hamilton informed Washington that he intended to lay Short’s letter before his colleagues and ask them to consider whether it would not be expedient to authorize a further loan of 3 million guilders. To the President, but not to the Cabinet, he urged that Short’s instructions be changed so as to allow him to open successive loans for the same amount after the preceding one had been fully subscribed and without waiting for the President’s sanction. In brief, Hamilton was proposing that the precautionary limitations on Short’s authority be removed. It was Jefferson himself who had suggested these restrictions the preceding year in order to enable the American agent to act more independently of the “wonderfully dexterous” bankers of Amsterdam. Washington had incorporated the limitations almost verbatim in his instructions to Hamilton. But now, convinced by the Secretary of the Treasury that the favorable rating of American credit, the repayment of the debt to France, the need to avoid any delays in borrowing, and the prudence of taking advantage of favorable conditions in the money market of Amsterdam required that Short be given wider latitude, the President agreed to Hamilton’s suggestion.
There was in fact no reason why the Secretary of the Treasury should have asked his colleagues to discuss the question of altering or removing restrictions in instructions given by the President to himself. Nor indeed was there anything in Short’s letter calling for immediate action or possessing the sort of urgency Washington had had in mind in directing the heads of departments to consult together. That letter did not expressly request confirmation of the loan Short had so successfully negotiated. Nor did it in any way suggest that the restrictions on the power to borrow funds be altered. Short was so little concerned on this point he did not deem it necessary to inform the Amsterdam bankers that his authority was limited to loans of a million dollars and that no new one could be made until the preceding one had been expressly confirmed by the President. Indeed, as he expressed it to Hamilton, “I do not think it probable that this latter condition will occasion any delay as a confirmation may generally be received in three months.” In fact, on the advice of both bankers and brokers, Short had agreed to postpone opening the loan for more than two months when conditions promised to be especially favorable for American credit.

Under these circumstances, it is clear that the sense of urgency which led to the calling of the Cabinet meeting did not arise from the nature of Short’s communication. Presumably by employing arguments he had set forth in his letter to the President, Hamilton was able to persuade his colleagues that immediate authorization should be given Short to negotiate a new loan for 3 million guilders even though this would violate Washington’s instructions both as to the required sanction and as to the amount of the loan. Jefferson’s explanation to the President is explicit and revealing. The Secretary of the Treasury, he reported, placed before them Short’s letter announcing the contract for the new loan and the reasons for postponing its execution until February 1791. Jefferson then quoted Short as saying there was every reason to hope the loan would be filled before it would be possible for him to receive the President’s orders to open another, though these would be awaited according to his instructions. But this, Jefferson pointed out, would have caused a month’s delay and those attending the meeting felt that if Washington himself had known the circumstances, he would have approved the decision. One of the reasons for their unanimous determination, he added, was that Short himself had “pressed the expediting the order that the stoppage of the current in our favor might be as short as possible.”
But the fact is that no such request and no such call for an urgent decision can be found in Short’s letter. Far from pressing for the President’s confirmation of the loan, Short had said that he anticipated no delay in the business because of the need to await it. Clearly, Jefferson could not have made such a categorical statement if he had actually read Short’s letter or if he had heard it read. The most plausible explanation for the discrepancy between what Short had actually written and what Jefferson reported is that the Secretary of the Treasury had placed the letter before the group—a manuscript of about five thousand words in Short’s minuscule, crabbed hand—and instead of reading it had summarized its contents, not as they were but as he wished them to be. Only in this manner, it seems, could he have created the sense of urgency that led to the unanimous decision on a point Short had not even raised. Only thus, it would appear, could that letter have been used as a justification for convening the Cabinet.
The supposition seems to be supported in the contrast between Hamilton’s urgency in expediting the loans and his lack of it in making use of funds thus acquired. Thenceforth Short’s complaints, both to the Secretary of the Treasury and to the Secretary of State, concerned the embarrassments he lay under and the needless interest costs incurred because of long-delayed instructions from the Secretary of the Treasury as to the disposition of funds already borrowed. While Hamilton had convinced the Cabinet that it was important and indeed urgent to authorize another loan, Short felt that it would have been advantageous if the one just negotiated had been delayed an additional two or three months in order to save the double interest charges on unused funds in the bankers’ hands and on that paid on the debt to France. But the most compelling reason for assuming that Short’s letter was deliberately manipulated  and misrepresented by Hamilton is that there was another object brought up for discussion by the Cabinet which had not been announced and which, for private concerns if not for the national interest, did possess an undeniable urgency. In brief, all of the evidence suggests that the letter from Short was only the excuse, not the real reason that prompted Hamilton to call for a meeting of the Cabinet.
V
The second subject discussed by the Cabinet was brought forward by the Secretary of War, undoubtedly by prearrangement with the Secretary of the Treasury and almost certainly at the instigation of others in and out of government. It, too, had an ostensible as well as a real but hidden object, with the Indian war in the West providing cover for schemes of land speculation in the East. While Indian affairs fell within the province of the Secretary of War, Henry Knox at this moment would not seem to have needed any new undertakings to divert him from his primary duty of prosecuting the war. He was already helping sow the seeds of St. Clair’s defeat by the favoritism shown to William Duer as the concealed contractor for army supplies and by his and Duer’s involvement in equally surreptitious negotiations for the purchase of two million acres of Maine lands. In addition to this grandiose real estate venture, he was simultaneously pursuing his old and illusory dream of tapping the agricultural wealth of the upper Connecticut valley by means of a canal connecting it with the Charles river at Boston. Knox was a man of energy and enterprise, but in the spring and early summer of 1791 his official duties suffered neglect because of the time and attention he gave to personal concerns. He also allowed private interests to affect public policy in the matter that he brought up for discussion on April 11th.
Jefferson’s account of the Cabinet meeting merely states that the Secretary of War expressed his apprehension, based on “some suspicious circumstances,” that the Six Nations might be induced to ally themselves with the hostile tribes in the West. Knox therefore proposed that Colonel Timothy Pickering be sent on a mission to the Iroquois to confirm them in their neutrality. This of course would require a tribal convocation and, as Knox optimistically calculated, would cost “about $2000.” If the Secretary of War explained what the suspicious circumstances were, Jefferson did not record the fact. To Washington, writing on the day before the Cabinet meeting, Knox indulged in speculation based on unconfirmed rumor. He knew that the President considered the recent  murder of friendly Indians on Beaver Creek a truly alarming outrage that might widen the war. Now, only a few days later, Knox reported that a party of Delaware Indians had killed nine men, women, and children on the Allegheny within twenty miles of Fort Pitt and had so blindly enraged the inhabitants as to endanger The Cornplanter and his party of Senecas. Had this happened, Knox concluded, the war unquestionably would have become general. “Affairs being so critical with the Six Nations,” he informed the President, “I have judged it adviseable to assemble them as soon as possible, in order to brighten the Chain of Friendship and prevent all jealousies. … I shall lay this subject before the Vice-President and the other heads of departments tomorrow for their approbation.”
The Vice-President and heads of departments accepted Knox’ recommendation and authorized the appointment of Pickering as agent to assemble the Six Nations. But in fact they had no alternative. For two days earlier Knox had dispatched an express to Pickering at Wilkes-Barré directing him “instantly” to send runners to assemble the chiefs “as early as possible … to brighten the Chain, and to remove all Causes of jealousies and discontents.” He accompanied this with an advance of $250 to pay for messengers; announced that he would at once procure blankets, strouds, and other gifts; and authorized contracts for the Indians’ rations during the treaty. He directed Pickering to repair immediately to Philadelphia for instructions and declared that the holding of the treaty was “perfectly compatible with the orders and designs of the President of the United States.” The assertion served to cloak the business with executive authority but, as Knox well knew, this was not a precise or accurate statement. All members of the Cabinet were aware—as the President had reminded them only a few days since—that every expedient to achieve a peaceful settlement with the western tribes and to retain the friendship of those in treaty with the United States, the Six Nations included, had been adopted and was already in operation. Early in February The Cornplanter, head warrior of the Senecas, had pledged his nation’s friendship and had gone on a mission of peace to the western tribes at the behest of the government. Just a month later Colonel Thomas Procter had been dispatched on an urgent and secret mission for the same purpose, with instructions to invite The Cornplanter and other leaders of the Six Nations to join him on the journey. It was immediately thereafter that Knox set in motion his unauthorized plan having the same ostensible purpose.
Even if a sudden emergency had required such action, the Secretary of War  had just received positive instructions from the President as to the course to be followed in such cases. Washington’s letter to the heads of departments, which arrived in Philadelphia just the day before Knox gave his urgent instructions to Pickering, was a positive delegation of authority to members of the Cabinet to consult on any serious and important matters arising during his absence. Washington had assured the Cabinet that he would approve all proper and legal actions taken in accordance with this directive. The meaning was unmistakable: his sanction would extend only to those measures decided upon by the heads of departments in consultation. Yet Knox disregarded this directive and acted precipitately on his own authority. In placing the matter before his colleagues he was asking not that the question be decided by them but that the action already taken be approved. Whether he informed his colleagues of the fact or not, the first step leading ultimately to the lighting of the Iroquois council fire on the Tioga river in mid-summer, at an assemblage of more than a thousand sachems, chiefs, warriors, women, and children, had already been taken and was irreversible. The Secretary of War, on his own authority, had committed the government.
In doing so, Knox could not have been unaware that a delay of only two days for consultation with the heads of departments could scarcely have affected the declared purpose of the treaty one way or the other. Under the best of circumstances, the Six Nations could not be assembled for several weeks. The wagons carrying the bales of presents and supplies would not be dispatched for another month. Pickering was obliged to come to Philadelphia for instructions and these, instead of being delivered in three days as Knox had promised, were only handed to him three weeks after the Cabinet met. The actual circumstances ruled out the need for such haste as to cause Knox to disregard the President’s instructions and to pre-empt his colleagues’ right to decide whether a real emergency existed. All of the evidence suggests that he did so not because the situation was critical or even pressing, but because disapproval by the Cabinet would have thwarted the undisclosed purpose of the treaty. This presumably was a risk he dared not take.
One indication that something other than the public interest was involved is to be found in the manner in which Knox offered the agency to Pickering. The ostensible object had been set forth in explicit terms in Knox’ official letter of the 9th of April directing him to convene the Six Nations. On the same day, Knox appealed to Pickering’s friend and business associate, Samuel Hodgdon, to convey a private message which could not be put in the official communication. Hodgdon, a Philadelphia merchant and land speculator, complied in veiled but revealing terms. “On the business being explained to me,” he wrote Pickering, “I hesitated not to declare you would undertake the business proposed. This will bring you to the City … where every thing will be fully understood. I know it will call you from your agricultural pursuits at an unfavorable season—but sir, in my opinion, the object in view will warrant you doing it. I consult your interest-you must determine finally.” With Knox’ official communication in hand, Pickering could scarcely have mistaken his partner’s hint about private interest and the need for an understanding concerning some object beyond the declared intent of keeping the Six Nations  neutral. He accepted at once, dispatched runners to the Six Nations, and set out for Philadelphia. During the next two weeks he consulted Hodgdon, saw Knox almost daily, and conferred with the Massachusetts land speculator, Oliver Phelps. The presence of the latter in Philadelphia provided another indication that the official reason for the treaty was not the real one. The fact is that Knox had given no supporting evidence, not even confirmed rumors, to show that the Iroquois were threatening to abandon their recent pledge of neutrality and friendship. As the official charged with oversight of Indian affairs, he could not have been unaware that the attitude of those tribes was just the opposite of what he had led the President and the Cabinet to believe it was.
It was as a league of peace that the Iroquois Confederacy, by astute diplomacy, the rule of law, and the use of force, had sustained its hegemony through three centuries over a vast region bounded by the Hudson, Illinois, and Ottawa rivers and the Chesapeake Bay. But the pax iroquoia was now at an end. Its nations were disunited and its people scattered. Under the multiplied pressures of the expanding frontier, the increasing interference of land speculators using political influence to achieve their ends, and the emergence of rivalries among such leaders as Joseph Brant and The Cornplanter, the Iroquois tribes not only did not pose a threat at this juncture but gave every indication of their desire to remain at peace and under the protection of the United States. Indeed, the situation was such that the Indians, while accepting the invitation to the treaty with some eagerness, were puzzled as to why the chain so recently brightened needed to be burnished again. They were not alone. Even Pickering, in extending the invitations, had anticipated that the Six Nations would wonder for what special purpose they were being assembled. He could only assure them that the pledges of peace recently given were pleasing to the government and that openness and frankness would characterize this further renewal of friendship.
On the day after the Cabinet meeting, Knox informed Governor Clinton of the approaching treaty and appealed to him to use every influence upon Joseph Brant, the Mohawk leader, to induce him to make a journey of conciliation to the western Indians—the very task which the government had just persuaded Brant’s arch-enemy, The Cornplanter, to undertake. The appeal was unfortunate.  Clinton, who had reasons of his own for supporting the kind of policy Brant had recently described as “the wicked mode of calling them out in separate nations or parties,” had just advised the President to resist all attempts to reunite the Six Nations. Assuming correctly that Knox was aware of this, Clinton began his response with the icy supposition that Washington had given the Secretary of War discretionary power to pursue a contrary course. In words that revealed the warmth of his opposition to the action Knox had taken, he restated his own conception of what the government’s Indian policy should be: I observe, with some regret, that the measure of attempting a convention of the whole six nations, hath been resolved and acted upon. It cannot be unknown to you, that those nations are at present disunited by private animosities; that there subsists not among them, mutual intercourse and confidence, sufficient to lead to a general combination, or to effect (without the interposition of the agents of the United States) a general congress … even for the purpose of deliberation; that this disunion produces impotency and secures inaction, and that, if we should revive their importance, by renewing their union, we may give power and vigor, which we cannot with certainty direct, and over which we shall, with much trouble and expence, have an uncertain control.
Unable to refute the arguments, Knox could only respond that the decision to convene the Six Nations had appeared highly expedient at the time. But, offended by Clinton’s vigorous opposition, he asserted that the authority for making the decision rested upon his statutory responsibility for Indian affairs and, he added incorrectly, on the President’s instructions to him “upon the objects of the department during his absence.” In an apparent effort at conciliation, he informed Clinton that the Senecas had been the principal object in view and that the tribes to the eastward had been invited only because it would have been impolitic to omit them. This of course was not the explanation Knox had given to the President and to the Cabinet. But it is evident that his strategy was directed at the Senecas not merely because they were the main body of the Six Nations, but also because their influence was essential to the real purpose of the treaty. This is made clear by events which took place before and after the Cabinet meeting.
Late in 1790 The Cornplanter and other Seneca chieftains journeyed to Philadelphia and delivered a remarkably blunt speech to the President charging the government with failure to keep its promise to make the Indians secure on their lands. Oliver Phelps was also in the capital at that time, engaged in negotiations with Robert Morris concerning the pre-emption rights to about four million acres of land stretching westward to Lake Erie from Morris’ earlier purchase from Phelps and Gorham of more than a million acres. Shortly after Phelps’ departure, The Cornplanter and his entourage made another speech to the President openly accusing Phelps of fraud and of defaulting on the terms  of the purchase made of the Six Nations in 1788. Having just dispatched William Temple Franklin to England to sell those lands, Robert Morris was understandably concerned over this public challenge to the validity of the title and the adverse effect it could be expected to have upon negotiations then under way for the much larger tract. “[T]he whole affair,” Morris wrote to Phelps and Gorham, has made disagreeable impressions. The Indians will be indisposed to sell the remainder of the Lands. The British are encouraging and will encourage them not to part with them, and probably the Government of the United States may refuse to authorize the holding of a Treaty for further purchase until the Indians shall be satisfied as to their Complaints respecting Mr. Livingston and Mr. Phelps… . I am now pretty well convinced that no body can surmount the obstacles which will occur in this business, so well as we can. This sentiment is the result of a full Consideration of the subject and I deem my own assistance as essentially necessary.
This indeed was the case. With Samuel Ogden as his agent and with Representative Jeremiah Wadsworth interested, Morris succeeded in acquiring the right of pre-emption from Massachusetts on the 5th of March. Ogden’s success was of course public information, but just before Washington departed for the South it also became known to some that Robert Morris was the actual purchaser. Théophile Cazenove reported the general judgment to be that he had made an excellent deal.
Efforts to remove the disagreeable impressions made by The Cornplanter’s accusations against Phelps were equally successful. Showered with gifts and attention, the Seneca leader now expressed gratitude to the President and pledged the friendship of his people. In his instructions to Pickering, Knox expressed confidence in The Cornplanter’s attachment and fidelity. Soon thereafter, more privately, he wrote: “The Cornplanter may be depended upon through all the changes of policy… . [He] is our friend from the solid ties of interest, and we must rivet it by all ways and means in our power.” The  marked change in attitude that took place between The Cornplanter’s arrival in Philadelphia and his departure a few weeks later suggests that influences other than the pledges of friendship and protection given by the President must have been brought to bear. Joseph Brant, the Mohawk sachem who had been most influential in arranging the sale of lands to Phelps and Gorham in 1788, denounced The Cornplanter and accused him of seeking bribes from those whom he had charged with fraud. Whether the solid ties of interest included bribery or not, The Cornplanter had been appeased in a manner that could only have been satisfying to Robert Morris and those associated with him in the new purchase. This, as Morris had told Phelps and Gorham in January, was essential if the government were to be persuaded to hold a treaty.
News that arrived from London only a day or two after Washington departed on his southern journey was even more gratifying to Morris. On the 15th of February William Temple Franklin had signed preliminary articles with Patrick Colquhoun for the sale of one million acres of the tract Morris had acquired from Phelps and Gorham in 1790. When the final contract was completed on the 17th of March, with the wealthy William Pulteney, Earl of Bath, as the principal purchaser, the price agreed upon was £75,000 sterling, almost treble the amount Morris had agreed to pay for the tract. The news that Morris had made an estimated profit of £50,000 sterling created a sensation in Philadelphia. Jefferson reported it to Washington, pointedly reminding him that the Indian title to these lands had been extinguished, but that this was not the case with the remaining four millions to which Morris had only acquired the right of pre-emption. “Perhaps,” Jefferson added, “a sale may be made in Europe to purchasers ignorant of the Indian right.” He obviously feared another such imposition upon the Indians and potential investors as had been so recently exhibited in the activities of the Yazoo and Scioto companies. But those enterprises had raised warning signals. The contract for Morris’ sale to the Pulteney Associates included a prudent clause making him responsible for extinguishing all claims of Indians and squatters. Morris was also well aware that under the Act of 1790 title to Indian lands could be validated only when publicly negotiated at a treaty held under the auspices of the federal government.
With The Cornplanter appeased and Massachusetts’ right of pre-emption to four million acres acquired, Morris needed only to persuade the government to hold a treaty at which his speculation might be expected to yield far greater profit than that just realized. He had already told Phelps and Gorham that the government might refuse but that his assistance in overcoming this and other obstacles was essential. The assertion was less a boast than a well-grounded recognition of political realities. Knox was already engaged in land speculation  on a large scale. Hamilton himself was a shareholder in the Ohio Company. Rufus King, long an influential legislator in behalf of enterprises of land speculators and one of the commissioners who had settled the dispute between Massachusetts and New York over the lands involved, had just informed Hamilton of the activities of land speculators in New York and had expressed his confidence that the government would pursue “all prudent steps … to keep the Six Nations quiet.” With Jeremiah Wadsworth already interested and with other stalwart supporters of Hamiltonian policies not averse to participating in such a promising speculation, Morris had every reason to expect he could persuade the government to call for a treaty. It is not to be supposed that he, Hamilton, or Knox would have been so indiscreet as to let the public record disclose any private motives underlying the decision to convene the Six Nations. But that there was an understanding and that both Hamilton and Knox were aware of Morris’ desire to extinguish the Indian title as quickly as possible is beyond question.
Immediately after the Cabinet authorized the treaty, Morris dispatched an agent to the Genesee country to find out whether the Indians were disposed to make another sale. Knox no doubt was already aware of this before Pickering informed him of the fact. Soon thereafter, Morris made a hasty journey to Boston to confer with Nathaniel Gorham about a resurvey of the line between the old and new purchases and to conclude arrangements with Massachusetts officials. While there he told Gorham that he would certainly attend the treaty himself in order to effect a purchase. Gorham pressed his partner Phelps to attend also and to be certain of arriving at the place of rendezvous by the 15th of June when Morris, a punctual man, would unquestionably be present. While Knox knew of Morris’ plans, he did not warn Pickering in his official instructions or in private communications against possible interference by private interests in the conduct of the public negotiations. Aware as he was of Washington’s strong feelings about the harmful effect of land speculators on the government’s Indian policy, Knox thus offered further evidence of the real purpose of the treaty by this silence in the records, reinforced as it was by his knowledge of Morris’ plans and expectations.
Those glowing expectations seemed on the point of realization when an insuperable obstacle presented itself. While Morris was absent in Boston, the Six Nations, in unmistakable terms, made known their unyielding opposition to any further sale of their lands. Early in May General Israel Chapin at Canandaigua reported that Morris’ agent was at work among the Indians and that the result was ominous. “I hope Mr. Morris nor any other person,” he wrote to Pickering, “will endeavor to purchase any lands of the Indians at  present: for it is my opinion it will be attended with very ill consequences.” Pickering forwarded this warning to Knox and added strength to it: another trusted informant had reported that “the Indians would not endure the idea of parting with any more of their lands.” A preliminary gathering of about thirty chieftains at Canandaigua had assured Pickering’s agent that “the Senecas and the Six Nations generally … would readily join the United States in the War against the Western Indians, provided they could be protected in return”—but that they were adamant in opposing any attempt to purchase more of their lands.
Soon after Morris returned to Philadelphia, Hamilton and Knox called upon him and revealed the disappointing news. General Chapin’s emphatic warning, together with similar admonitions from Clinton and Brant which arrived about the same time, made this unavoidable. There is no record of what took place at the conference, but Knox transmitted the result to Pickering in simple terms: “Mr. Morris will not attempt to purchase any lands at present.” Morris himself confirmed the understanding that had been reached. “Upon a consultation with Colo. Hamilton and General Knox,” he wrote to Pickering, “I have agreed not to make any proposition to the Indians at this Treaty for the purchase of any part of their land, therefore nothing need to be said to them on that subject.” These revealing words convey the unmistakable implication that the private explanations given by Knox to Pickering through Hodgdon’s cryptic message two days before the Cabinet meeting included a disclosure of Morris’ reasons for desiring a treaty to be held. Had this not been so, there would have been no need for Morris to inform Pickering that his plan had been abandoned as a result of the consultation with Hamilton and Knox. The significant but unrecorded conference, the agreement to abandon the original object, the unexpressed assumption that Pickering was fully informed of the plan and hence needed to be given explicit directions to say nothing of it—all provided eloquent testimony concerning the real object for which the Secretary of War, with the support of the Secretary of the Treasury, had advocated the treaty in the first place.
When at last the Treaty of Newtown was formally begun on the 4th of July, Pickering soon found that the Six Nations wished nothing so much as to remain at peace with the United States and to be secure in their lands. He prudently disregarded that part of his instructions urging that some warriors be sent to join St. Clair’s army. This, he discovered, would have been as strongly opposed as any effort to purchase the Indians’ lands. Thus while the first of the two  ostensible objects of the treaty was achieved with predictable ease, the second was a complete failure. The latter was ignored in the appraisal of the results by Knox, who also made no allusion to the cost of the treaty that was so far beyond the estimate he had given the Cabinet. Instead, he reported to the President that Pickering had, “with great ability and judgement, carried into effect the objects of his mission, by cementing the friendships between the United States and the … Indians.” He predicted that “the good effects flowing from this Council, will be manifestly conspicuous.” But when Washington received the voluminous papers from Pickering, he was upset and demanded an immediate conference with the Secretary of War. Knox had no alternative but to face the grim reality. For the fact is that, two days before the treaty ended, Pickering had ratified a lease of about 64,000 acres lying on both shores of Lake Cayuga that had been granted by the Cayuga nation to one John Richardson. When he learned too late the significance of what he had done, Pickering sought to justify himself by saying that the Indians had demanded it, that if he had refused they would have been much angered, and that he had followed the advice given him by local magistrates and others. Unfortunately, so Knox represented him as saying, he had kept no copy of the instrument or of his ratification and had neither among his papers. This was not true. Pickering not only had retained copies of both documents: he had in fact drafted the lease himself.
But one ineluctable fact could not be concealed. The right of pre-emption to these lands belonged not to any individual but to the state of New York. These were reservation lands assigned to the Cayugas, though only a handful of that tribe had remained there after the main body had moved elsewhere. Richardson and those whom he represented had for some time been squatters on this almost unoccupied tract. Also, as Pickering certainly knew and as Knox probably did when their reports were handed in, Abraham Hardenbergh and other New York speculators, who had long been casting covetous eyes upon these rolling hills and valleys of the lake region, had bitterly denounced the confirmation of the Richardson lease. Governor Clinton, a not disinterested observer, was well aware of this fact. Timothy Pickering, generously disposed as he was toward the natives but no less so toward his fellow land speculators,  had thrown the authority of government upon the wrong side of the conflict and in doing so had committed a capital error. His ratification of the lease to Richardson at a public treaty and as commissioner of the United States was, in plain terms, illegal. “This measure,” the Secretary of War was obliged to report to the President, “was entirely unauthorized by his instructions, is contrary to the constitution and laws of New York, and to the Constitution and laws of the United States.”
It was embarrassing enough for Knox to have to report Pickering’s illegal acts to the President but far more so to have to acknowledge this to Governor Clinton, who had disapproved the treaty in the first place. In doing so, Knox explained that the commissioner’s desire to accomplish his mission had led him incautiously to yield to the earnest request of the Cayugas by confirming the Richardson lease and, on the insistence of the Senecas, to certify a grant of land to the two daughters of Ebenezer Allen by a Cayuga woman. Despite this, by command of the President, both actions were explicitly disavowed as being “considered … entirely null and void by the United States.” Washington evidently did not realize how greatly private interests had influenced the Cabinet during his absence. Though he looked elsewhere for the springs of these actions, his response shows how clearly he perceived the ill effects produced by the treaty. Early in October he directed the Attorney General to examine the laws for securing Indians’ lands, restraining states or individuals from purchasing them, and forbidding unauthorized intercourse with the natives. He asked Randolph to suggest such additional laws as would remedy defects and enable the President to enforce obedience. Such a measure would be indispensably necessary to establish peace and to avoid the expense and horrors of continual hostilities, Washington wrote, “for unless adequate penalties are provided that will check the spirit of speculation in lands and will enable the Executive to carry them into effect, this Country will be constantly embroiled with, and appear faithless in the eyes not only of the Indians but ofthe neighbouring powers also. At the opening of Congress a few days later Washington laid before the Senate Pickering’s instructions and other documents. He declared that the Six Nations had been convened “for the purpose of conciliation … at a critical period” and added that “it might not have been necessary to have requested your opinion on this business, had not the Commissioner, with good intentions, but incautiously, made certain ratifications of lands, unauthorized by his instructions, and unsupported by the Constitution.”  The Senate, with Robert Morris and other leading purchasers of Indian lands present, saw fit not to take action.
Such, in part, were the consequences of actions taken by the Secretary of War during the President’s absence. The Indians who had not needed to be conciliated were left puzzled and somewhat embittered. The solid ties of interest that had been employed in the spring to bind The Cornplanter and to secure him and the powerful Seneca nation had begun to weaken in the autumn. The private land speculations of the Secretary of War had diverted him from his duty to prosecute the war in the West. Relations with the governor of an important state had been needlessly impaired. The law—the very law read by the Commissioner of the United States at the opening of the conference at which he promised to speak plain words of truth—had been so flagrantly and publicly violated that his acts were necessarily disavowed by the government he represented. Nothing of good had been achieved and the seeds of much ill had been planted.
VI
After the Cabinet had approved the convening of the Six Nations, Jefferson “then mentioned to the gentlemen the idea of suggesting thro’ Colo. Beckwith, our knolege of the conduct of the British officers in furnishing the Indians with arms and ammunition, and our dissatisfaction.” Although Washington had left the decision entirely up to him as to whether to make a formal or informal approach to Beckwith—or indeed to act at all—he nevertheless produced the President’s letter and sought the advice of his colleagues. As might be expected, Jefferson preferred a communication less peremptory and more in accord with his own style of diplomacy than that suggested by Washington. He rested his argument on the law of nations and suggested a message to this effect: that “tho an annual present of arms and ammunition be an innocent act in time of peace, it is not so in time of war: that it is contrary to the laws of neutrality for a neutral power to furnish implements to either party at war, and that if their subjects should do it on private account, such furnitures might be seisedas contraband. This begged the question whether the laws of neutrality applied in a war carried on not between sovereign states but—as Hamilton had expressed it to Beckwith—with “certain vagrant tribes” who were not members of the society of nations. In using such an argument Jefferson at least sought to convey the government’s views in terms more consonant with diplomatic propriety than those suggested by Washington.
Even as modified, however, a statement which accepted reports of British aid to the Indians as uncontroverted fact and which went no further than to express “dissatisfaction” would have been an emphatic contradiction of what Hamilton, for some time past, had been saying to Beckwith about the attitude  of the administration. It was to be expected, therefore, that he would object to the idea of making such a communication to Dorchester and would seek to block it even in spite of Washington’s emphatic urging. For if the President’s suggestion should have been approved by the heads of departments, this would at once have placed Hamilton in a delicate and embarrassing position with respect to Beckwith. Worse, he might even have been exposed before his own government as one already engaged in confidential communications with the agent in which his views were represented as those of the administration—something Hamilton and his supporters in the Senate had repeatedly cautioned the British agent not to divulge. In this situation Hamilton had little if any choice but to inform his colleagues that, as Jefferson reported to Washington, Beckwith had consulted him on the subject and had assured him the British government had given the Indians nothing more than the annual present at the customary period. This could only have referred to the reply by Dorchester to Hamilton’s appeal in January asking him to exercise his influence with the Indians. Dorchester’s response clearly had been intended as an indirect message to the government, but Hamilton had already told Beckwith it was “inadmissible” to lay such a paper before the President.
Understandably, the Secretary of the Treasury did not wish to reveal to his colleagues what he had declined to lay before the President. He thus left them with the mistaken impression that it was Beckwith and not himself who had taken the initiative. But this only made him the more vulnerable. One of those present at the Cabinet meeting—almost certainly it was Jefferson—believed it necessary to inform Beckwith that even the giving of annual presents had attracted the attention of government. “I thought it the more material,” Jefferson reported to Washington, “lest, having been himself the first to speak of it, he might suppose his excuses satisfactory, and that therefore they might repeat the annual present this year.” This suggestion, supported by Jefferson’s argument about the duties of neutrals in time of war, was difficult for Hamilton to counter, particularly in view of Washington’s pronounced feelings on the subject. He therefore acquiesced, but evidently sought to put himself in a position to guide the subsequent discussions with Beckwith. The decision finally reached by the Cabinet was one which “fully coincided with the judgement of the President … in making an informal representation through Lt. Colo. Beckwith … who it was sure would not fail to communicate to Lord Dorchester substantially what should be mentioned on the occasion.” But if there was unanimity on this point, there surely could not have been on the question which naturally followed: who should communicate the view of government to Beckwith?
Should it be the Secretary of the Treasury who, according to his own statement, had already been approached by the agent on the subject? Should it be the Secretary of War, who had oversight over Indian affairs? Should it be the Secretary of State? On every score the responsibility would seem to have rested most appropriately on Jefferson, not only because Washington had authorized him to act but also because the message, however informal, was intended for a foreign government. Nevertheless, it was the Secretary of War whom the Cabinet directed to communicate the government’s concern to Beckwith. It is  plausible to suppose that it was Hamilton who made the suggestion. Jefferson acquiesced, though it is clear from his subsequent actions that he had little if any confidence that the views of the President would be adequately conveyed by the Secretary of War. It is significant that, in reporting the Cabinet’s decision, he did not inform Washington that Knox had been chosen as its spokesman. Obviously, the omission was deliberate.
Knox lost no time in carrying out his assignment. In his account of the conversation with Beckwith, which took place the same day, he began somewhat formally by stating that the Vice-President, the Secretary of State, the Secretary of the Treasury, and the Secretary of War had met in consequence of the President’s desire that they “consult on certain points.” Among other objects considered, he pointed out, the Secretary of State had produced a letter from the President “wherein was stated the reports … in circulation relatively to the Indians receiving supplies of ammunition from the british posts and intimating the propriety of making some representation either formal or informal in order to prevent in future the evil effects of such supplies.” Following this prefatory comment, Knox explained that he had been asked to make the communication and that he had done so that very evening when Beckwith was at his house with other company.
“I mentioned to him at first with seeming indifference,” Knox stated in his memorandum, “that I supposed he had remarked in the newspapers the paragraphs which spoke with some warmth of the supplies which the Indians had received from the british garrisons. He instantly replied he had and he supposed I alluded to some intimations of that nature taken from an Albany paper.” To judge from the silence in the memorandum, Knox evidently did not confirm or deny the supposition. Knox reported that Beckwith then went into some detail to prove that the suspicions were unfounded, that no extraordinary supplies had been given the Indians, and that, because of the ill will generated by the “ungracious manner” in which the British government had behaved toward the natives by surrendering their lands to the United States at the Treaty of Paris, annual presents had been given with no other object than to make some retribution for injuries they had received. According to his account, Knox then explained that the United States had become involved in the war much against its inclinations: That it was its object to observe towards the indians a liberal system—That we wanted nothing of the Indians but peace—That the general government could not observe with indifference the depredations of the Indians, which seemed to grow out of indistinct circumstances—That we had offered them peace the last year—That we were still willing to make peace with them but that it was determined not to suffer any more of their depredations—That if peace could not be made the General Government were determined to convince the indians of its power—That in the process of this business it would have a pernicious effect [upon the relations of] Great Britain and the U. S. if the Indians were supplied with Arms and ammunition from the  british posts—That it were to be hoped that Lord Dorchester would find it proper to discontinue any such until the contest was settled in order to kill all appearances of interference.
To this appeal for suspending the customary annual presents Beckwith “did not seem to answer explicitly,” but pointed out circumstances to show that it was against both the dignity and the interest of Great Britain to support the Indians in a war with the United States. Knox did not indicate what these circumstances were, but his reported response was an enthusiastic concurrence. “I heartily assented,” he wrote, “and observed that I was persuaded that the event would shew that there was not any just cause for such a suspicion.” Upon Beckwith’s remark that the disposition of Great Britain toward the United States had been made manifest by its intention to appoint a minister, “the conversation ended.”
While relations between Knox and Beckwith were cordial and at times convivial, the nature of the occasion at which their conversation took place is not known. If, as the memorandum suggests, their discussion occurred in company, this could only have served to weaken the force of the government’s message. Nor is it apparent for whom Knox intended his rather formal record. Since the first part contained nothing not already known to his colleagues, it is plausible to suppose that the report was intended for the President. If so, no copy of it has survived among Washington’s carefully preserved papers. It is even more significant that Knox made no mention of the interview in his letters to Washington. Nor can any copy of his memorandum be found among the papers of Adams, Hamilton, or Jefferson. It apparently exists only in the composition draft which Knox retained in his own files. No allusion to it or indeed to the conversation between Knox and Beckwith on the evening of the 11th has been discovered. It is particularly noteworthy that neither Jefferson nor any other person present at the Cabinet meeting, so far as is known, reported the interview to the President. Even Beckwith failed to comment upon it in his reports to his superiors.
In view of these puzzling silences in the record, one can only fall back upon surmise. If the draft had been shown to Hamilton, as seems likely, it is plausible to assume that he gave Knox the prudent advice to abandon it and instead only to mention to Jefferson and perhaps to Adams that he had conveyed the message as directed. For what is known with certainty is that Knox’ remarks to Beckwith about the pernicious effects of Indian hostilities upon larger interests of the two nations was only an echo of what Hamilton had already said in his recent appeals to Dorchester through Beckwith. Far from expressing the government’s dissatisfaction as Washington had intended, Knox had placed the emphasis on newspaper accounts and then had sought to justify American policy toward the Indians. From this defensive posture he had launched not a protest but an  appeal. His expression of confidence that there were no just grounds for suspecting the British would aid the Indians was exactly the opposite of the kind of message the President’s letter had suggested.
Jefferson obviously suspected that Knox would discharge his assignment in this manner. Proof of this came soon after the Cabinet meeting when he turned to Madison, showed him Washington’s letter, and asked him to talk privately with Beckwith. As he explained to the President, he had done this because Beckwith and Madison resided at the same boardinghouse and he therefore had requested the latter to “find some occasion … to reason with him on the subject, as from himself, but so as to let him see that government thought as himself did.” Clearly the choice of Madison to do what Knox had failed to do was not based on mere convenience but on Jefferson’s confidence that through this channel the message would be conveyed to the British agent with such clarity and force as to make its meaning unmistakable. His confidence was fully justified. Madison did not approach Beckwith casually or hastily as Knox had done but waited for a suitable opportunity. When it came on the evening of the 17th, he came at once to the heart of the matter. He made it clear that, aside from the widespread public belief that the Indians were being supplied with implements of war from British posts, the President had received information which he regarded as conclusive proof of the fact. This was indeed made so explicit that Beckwith could not counter the statement without seeming to contradict the President himself. Being confronted with a completely different expression of the government’s views from that given him by Knox, he could only declare that it was impossible such aids “could have proceeded directly or indirectly from the British Government, or even have had the sanction or countenance of the authority on the spot.” He stood on solid ground in reiterating his assurances to Madison that the whole spirit and policy of his government was opposed to Indian hostilities and that this was also in accord with the sentiments and even the orders of Dorchester.
But there remained the intractable fact of Washington’s conviction to the contrary. Beckwith vainly sought to be informed of the particular proofs that had led the President to such a conclusion. Perhaps prompted by the quite different impressions he had received from the Secretary of War, he hinted with equal lack of success at his desire to be put in direct communication with the Secretary of State. He suggested that, if there were just grounds for complaint, he might be given a regular statement for “communication of it in any mode that might be thought not improper.” It is understandable that Beckwith, long in the habit of confidential exchanges with Hamilton, should have wanted to communicate with a Secretary of State whose concept of official decorum had led him to regard it as improper to hold discussions on public matters with an unaccredited agent. Madison’s response to Beckwith’s obvious hint was polite but conclusive: the President’s views could probably not be conveyed in any way “more authentic” than was being done in this private conversation. Moreover, Madison pointed out, the message to be communicated—that aid to the Indians should be stopped—did not depend upon its form. Nor, in view of Dorchester’s reputation for humanity and prudence, would absolute proof be required. Thus the question whether to use formal or informal channels of communication between the governments was irrelevant. Whatever the source  of military aid, “it was in every case to be expected that the abuse would be corrected,” the more so since the Indians were within the United States and their supplies for use in war came from a foreign source. Confronted with Madison’s unyielding representation of the President’s views, Beckwith made another unsuccessful effort to ascertain the grounds upon which they were based, professing to be uncertain how to report information “so vague—and communicated under such reserve.” After insistent questioning which left him free to cite Madison by name, he asked that the intelligence received by the President be repeated, obviously in order that he might be able to identify the source of his information. When Madison complied, Beckwith assured him that he would report to Dorchester by the first opportunity and would transmit to him any answer that might be received.
In submitting his careful report of the interview to Jefferson, Madison may have given him additional comments in a letter written the next day, but that letter has not been found. Since the heads of departments had specifically authorized Knox to communicate the President’s message to Beckwith, it is virtually certain that Jefferson did not inform his colleagues either of his choice of Madison or of the latter’s report. It is significant that he kept no record of the conversation either in his personal or official files, perhaps because of his strict rule against having any public relations with the British agent. Nor, possibly for the same reason, did he send a copy of Madison’s memorandum to Washington. Instead he gave him a succinct account of the interview in which he made it clear that Beckwith had responded “on very different ground from that on which he had placed it with Colo. Hamilton” and that he had been made aware that his former apologies to the Secretary of the Treasury had not been satisfactory to the government. On its face this would seem to place upon Beckwith an onus properly assignable to Hamilton, much as Jefferson had done during the war crisis of 1790. But these comments seem to take on a different meaning in light of Jefferson’s report that Beckwith had tried “to induce a formal communication” from him as Secretary of State; that, on being made to realize this could not be done, he had complained of not being sufficiently noticed by government, however informal his character; and that, while he had been in New York before Jefferson came into office, “he had not been regularly turned over” to the Secretary of State. In this context Jefferson seemed to be calling attention to the contrast between his refusal to communicate officially with a person having no public character and Hamilton’s very different posture. Far from fixing responsibility upon Beckwith for the discrepancy between the statement made by Hamilton and the report of Madison, Jefferson may thus have been hinting that it was the administration’s end of the channel of communication that was unreliable. Further, and more important, his assurance that Beckwith would inform Dorchester of “the general information … received and our sense of it” may have been intended to suggest that the message would get through because a reliable channel had been chosen.
But Beckwith did not keep his promise to Madison. Understandably, this may have been due to the confusing and contradictory representations he had received in recent weeks from those presuming to speak for the administration.  While he had speedily transmitted Hamilton’s earlier appeals and the responses made to them, there is no evidence that he reported either to Dorchester or to Grenville the conversations he had had with Knox and Madison. He was well aware of Dorchester’s growing concern over American misrepresentations of British policy toward the Indians and of his hope that both sides, acting with moderation, would avoid all hasty resolves as being “highly injudicious, dangerous to the public tranquillity, and of no use whatever.”
In mid-summer Beckwith read in the Gazette of the United States an account of the narrative of Thomas Rhea, an American captive of the Indians, whose statements he declared to be so devoid of truth and so diametrically opposed to Dorchester’s orders that he made a formal protest to the Secretary of the Treasury. Hamilton agreed that the man’s account was extremely particular but improbable; denied that the United States had made an effort to have warriors of the Six Nations join them against the hostile tribes; and, having read one of the Indian speeches at the recent treaty with the Six Nations, declared it to be most convincing proofs that the Canadian government’s influence was being used to promote peace. Soon thereafter Knox informed Beckwith that he had given St. Clair specific orders to assure the western tribes that the United States desired nothing of them but peace and that they would be secured in the lands and other claims. His and Hamilton’s communications to the agent were both consistent and consonant with the pacific aims of Dorchester and the British ministry. But they did not reflect accurately the views of the President and the Secretary of State, who also desired peace but insisted upon a different kind of message to Dorchester.
Washington himself provided the strongest proof of this in a comment upon efforts at mediation which he did not realize had originated with Hamilton. As a result of the latter’s appeal, Dorchester had sought to obtain from the western tribes a clear definition of their grievances. In consequence, late in the summer, Joseph Brant led a delegation of chieftains and warriors to Quebec where they presented complaints against both the United States and the British government. Dorchester met the latter as best he could by assuring them that when the King their Father made peace with the United States he had marked out a boundary which did not mean giving away their lands but implied no more than that he would not extend his interference beyond that line. In response to other charges he defended the United States, declaring that ill-informed individuals must have made false reports about the army in the West and its actions. He also repeated his assurances that he would be glad to be instrumental  in restoring peace if it were in his power to do so. “It would give me great pleasure while I am in England,” he concluded, “to hear that peace is established in your country, upon a true and solid foundation, and that you live in comfort and security with your families, sowing your fields and following your hunts to our mutual advantage… . I recommend it to you not to lose sight of this desirable object. Brothers, could I be instrumental in bringing this good work about, my pleasure would be still greater.”
This speech, as neutral in its attitude toward the two sides as Dorchester could afford to be, was as much a response to Hamilton’s appeal for intermediation as it was an expression of Dorchester’s own wishes. In forwarding a copy to Beckwith he was confident it would be so interpreted. Beckwith did grasp its intent and decided to make “a direct and formal communication of it to the executive government.” With both Washington and Jefferson absent in Virginia, he sent the speech to Hamilton, as perhaps he would have done in any case since he had had no direct communication with either the President or the Secretary of State. In doing so he expressed the hope that Dorchester’s address to the Indians might “have a tendency to dispel the remaining prejudices of individuals, and to promote the peace of the frontiers.” Since Beckwith had formally submitted it “for the information of the Executive Government,” Hamilton had no choice but to see that it came to the attention of the President. This presented for him an even more embarrassing choice than Dorchester’s earlier response to his appeal which he had declined to submit to Washington, for any discussion of the address by the entire administration carried the danger that his role might be exposed. Confronted with this possibility, his response was threefold. First, he sent Dorchester’s speech and Beckwith’s letter to Knox because they dealt with Indian affairs, an action appropriate enough. Second, he sought to cast doubt upon the authenticity of the document by referring to it as “a paper purporting to be a speech of Lord Dorchester.” Beckwith’s signature on the document certifying it to be a true copy of the the original sufficiently testified to its authenticity. So also did the form, the substance, and the reiterated expression of Dorchester’s desire to act as an intermediary, as Hamilton knew only too well. Finally, he informed Knox that Beckwith in conversation had made certain stipulations; that no use should be made of the speech that might be disagreeable to Dorchester; that it should not be published in the newspapers; and that no copy should be given to any officer on the western expedition. “I consider myself as having received the paper with these qualifications,” Hamilton concluded, “and generally under the idea of a discreet and delicate use of it.” Hamilton had good reason to accept such stipulations and may indeed have advised Beckwith on the point as he had done on previous occasions. In reporting to Dorchester, Beckwith only stated that he had submitted  the speech “to the executive government under certain limitations and restrictions.” But at the same time he declared that he himself would make it available to “many individuals, upon the meeting of Congress.” His object in doing so, he explained, was to counteract some erroneous reports about it that had already been received in the United States. Thus by his own account Beckwith extended his direct and formal communication to the administration at least to those members of the legislative branch with whom he was in the habit of exchanging views.
Without comment Knox forwarded Dorchester’s speech and the letters of Beckwith and Hamilton to the President. Washington merely acknowledged receipt of the communication. Dorchester’s good intentions thus came up against Washington’s stony silence. Soon thereafter news of St. Clair’s stunning defeat dashed all hopes of a peaceful settlement by intermediation or otherwise. The administration, supported by public sentiment and by the Congress, then determined to achieve peace through force. On the other side of the border, those engaged in Indian trade who had been most hurt by the hostilities saw possibilities that might not occur again. With the Indians demanding the Ohio River as their boundary, some hoped that the unfortunate terms of the Treaty of Peace might be altered. If, wrote one, the boundaries desired by the Indians were fixed, “we shou’d secure our Posts, the Trade, and the Tranquillity of the Country.” The instructions concerning Indian affairs which George Hammond brought with him as minister to the United States enunciated the policy of neutrality and pacification that Dorchester and the ministry had long supported. But these were outmoded by the disaster that had befallen the American army in the West.
Unofficial diplomacy had failed in every instance to achieve what both governments desired. But even if Washington had known that one of the initiatives had originated in his own Cabinet, he could scarcely have expressed his opposition to foreign intercession more forcefully than he did on learning from Gouverneur Morris of the report made to William Pitt by Henry Dundas that the United States had asked Great Britain to mediate. “You may be fully assured, Sir,” he responded, “that such mediation never was asked; that the asking of it never was in contemplation, and—that it not only never will be asked but would be rejected if offered. The United States will never have occasion, I hope, to ask for the interposition of that power or any other, to establish peace within their own territory.” Washington never knew that he  was commenting upon an appeal made by the Secretary of the Treasury to Lord Dorchester.
Thus when the Vice-President and members of the Cabinet dined with the Secretary of State, much was revealed about the opposed modes and principles of administration, but nothing was accomplished in the public interest. The meeting, nevertheless, made an unforgettable impression on Jefferson. Long afterward, reflecting upon the occasion, he said that when the cloth had been removed and the business dispatched, conversation turned to other matters and by some circumstance was led to the British constitution. He quoted John Adams as saying: “‘purge that constitution of its corruption, and give to its popular branch equality of representation, and it would be the most perfect … ever devised by the wit of man.’” Hamilton, he reported, paused and then declared: “‘purge it of its corruption, and give to its popular branch equality of representation, and it would become an impracticable government: as it stands at present, with all its supposed defects, it is the most perfect government which ever existed.’” Thus it was that, from the time of the Cabinet meeting onward, Jefferson became convinced that Hamilton believed corruption to be essential to the government of a nation. He did not realize then or ever that corruption in the form of favoritism extended to a powerful member of the Senate had been allowed to intrude upon public concerns on that April day.
